{¶ 50} I respectfully dissent. As I conclude that R.C.2739.04 applies, I would reverse the trial court's order requiring disclosure of the identity of Tischler's source as being contrary to the statute.
 {¶ 51} First, with respect to our standard of review, even though a trial court has broad discretion in regulating discovery, the interpretation and application of a statute is reviewed under a de novo standard. Akron v. Frazier (2001),142 Ohio App.3d 718, 721, citing State v. Sufronko (1995),105 Ohio App.3d 504, 506. Statutory interpretation involves a question of law and thus, deference is not owed to the trial court. In its discovery entry, the trial court created a category of broadcaster not entitled to the protection of R.C. 2739.04, *Page 320 
i.e., one who serves a dual function, one being "non-news" related. The majority, however, while recognizing that "with respect to civil cases the privilege enjoyed by a broadcaster or reporter pursuant to 2739.04 is absolute," refuses to apply the statute because Tischler was not in the scope of her employment at the time of the phone call and her source did not provide "information."
 {¶ 52} By its terms, R.C. 2739.04 requires that one claiming the protection of the identity of a source under the broadcaster's privilege must show that she is (1) employed by a commercial radio station (2) for the purpose of gathering, procuring, compiling, editing, disseminating, publishing, or broadcasting news and (3) obtained information from source in the course of her employment.
 {¶ 53} The majority has grafted on several factors to be considered to determine whether someone has established the status of being "in the course of employment:" i.e., "behaving in a news-related capacity;" working on a story at the time information is received; asking "investigatory questions" when first obtaining information; verifying the reliability of second-hand information; making a record of the conversation;1 and considering the communication to be immediately newsworthy.
 {¶ 54} With respect to whether she was in the course of her employment, Tischler testified during her deposition that she spoke with her source on the telephone while she was at work.2 Tischler acknowledged that she did not attempt to discover the identity of her source's source and that she did not make any independent efforts to investigate the information after the phone call. However, she testified that her information was confirmed by LeFebvre who told her that he also had a source who informed him that Svoboda and Block were dating. Tischler also admitted that, at the time she spoke with her source regarding Svoboda and Block, she was not thinking about using the information for the show and had never discussed with Schaffer or LeFebvre the idea of discussing it on the show.3
Ultimately, it was Schaffer who initiated the discussion on the air, so that fact that she did not broadcast the information during a news segment is irrelevant to whether Tischler was in the course of her employment at the time she obtained the information. *Page 321 
 {¶ 55} While broadening the meaning of "in the course of employment," the majority simultaneously narrows the meaning of the term "any information." R.C. 2739.04 grants broadcasters the privilege to refuse to reveal the "source of any information." The majority, however, relies on single word definitions to conclude that Tischler did not obtain "information." The first definition of "information" however, includes "communication" and one definition of "communicate" includes "to convey knowledge of or information about: make known." Interpreting the words "source" of "any information" to mean "someone with first-hand knowledge" of "truth or factuality of statements," specifically excluding rumor, strains the usual meaning of these words.
 {¶ 56} "Dictionary definitions are not statutes which determine as a matter of law what meanings words must have. Rather, dictionaries record common usage. In statutory interpretation, dictionaries are appropriately referred to to determine what the legislature probably meant. But the touchstone of statutory interpretation is the legislature's purpose, not any supposed `plain meaning' of the words it used." [Citation omitted.] Dayton v. Schenck (1980) 63 Ohio Misc. 14, 16.
 {¶ 57} The legislative intent behind R.C. 2739.04 is to protect the relationship between an informant and a radio or television news broadcaster.4 State v. Geis (1981),2 Ohio App.3d 258, 261. Such a relationship is to be fostered so as to protect the free flow of information from the informant to the reporter. Id. Under the majority's definition of "information," a source may be reluctant to tell what he or she knows because the source may not have a sufficient basis of knowledge.
 {¶ 58} "News" is an all encompassing category these days. As one court has noted: "[W]e live in a society in which people are bombarded with all types of information, from publications which actually do report current events to those esoteric publications which describe the mating rights of penguins in the Antarctic at springtime. And it is the recognition that this society demands the open and full flow of information and ideas whatever they may be and from wherever they may come." In re Petition of Burnett
(1993), 635 A.2d 1019.
 {¶ 59} It seems that neither the trial court nor the majority wish to "reward" Tischler with a privilege protecting the identity of the person with whom she spoke. We are, however, not ruling on the merits of this case. Certainly, members of the media may not circulate knowing or reckless falsehoods damaging *Page 322 
to private reputation without subjecting themselves to liability for damages, including punitive damages, or even criminal prosecution. Branzburg v. Hayes (1972), 408 U.S. 665, 683. That is not the issue, however. We are merely reviewing the application of a statute to a claimed privilege against furnishing the name of a broadcast source during discovery for a civil case. That privilege is written broadly. It is to apply to someone like Tischler, employed by a broadcast station as a news broadcaster and who obtains "any information" in the course of her employment. The majority pares down the statute to protect a source's identity only if a person is employed and acting in the capacity of a reporter, that is actually "gathering, procuring, compiling, editing, disseminating, publishing or broadcasting news" at the exact moment she receives first hand knowledge — i.e., information.
 {¶ 60} This is a dangerous narrowing of the statutory privilege provided to a broadcaster. The Ohio legislature has recognized the import of gathering information by the broadcast media and specifically permits a broadcaster to protect the source of information. Because R.C. 2739.04, as written by the General Assembly is so broad, I would find that the trial court erred in denying Tischler the statute's protection not to reveal the identity of her source and would reverse the decision below.
1 The R.C. 2739.04 record that the majority references is required to be maintained after the broadcast of the information and, therefore, is not relevant to deciding whether Tischler was in the course of her employment when she heard the information.
2 Tischler testified that she could not remember whether she called the source or the source called her.
3 This consideration by Tischler indicates that she was in the course of her employment rather than not.
4 Although the majority uses the term "reporter" broadly, R.C. 2739.04, the broadcaster's privilege, does not refer to a person employed by a newspaper — that individual is covered under R.C. 2939.12, an equivalent statute.